                                                                                        EXHIBIT
10.1
    
 
                                 FIRST AMENDMENT TO THE MAGELLAN PETROLEUM
CORPORATION 1998 STOCK OPTION PLAN


                This First Amendment to the Magellan Petroleum Corporation 1998
Stock Option Plan (the “Plan”) is adopted this 24th day of October 2007, by
Magellan Petroleum Corporation (the “Company”).
 
W I T N E S S E T H :
 
                WHEREAS, the Board of Directors of the Company approved the Plan
on December 3, 1997 and the Company’s shareholders approved the Plan, effective
December 2, 1998;
 
                WHEREAS, the Company reserved the right to the Board of
Directors to amend the Plan in Section 14 thereof “in order to conform to any
change in the law or regulation applicable” to the Company;
 
WHEREAS, the American Jobs Creation Act of 2004 added a new Section 409A to the
Internal Revenue Code of 1986, as amended;
 
                WHEREAS, the Company wishes to amend the Plan to eliminate the
Plan’s provisions on “repricing” and “reload” of option and SAR awards in order
to conform the provisions of the Plan to the requirements of Section 409A and
the IRS final regulations adopted thereunder; and
 
WHEREAS, the Company’s common stock has been voluntarily delisted from the
Pacific Exchange and the Company wishes and to delete all references to the
“Pacific Exchange” from the Plan.
 
NOW, THEREFORE, BE IT RESOLVED THAT the Plan is hereby amended as set forth
below.
 
    1.  Section 5(a)(v) of the Plan and subsection (v) in the first sentence of
Section 6 are  hereby deleted in their entirety.
 
    2.  All references in the Plan to the “Pacific Exchange” are hereby deleted
and the term “Nasdaq Stock Market, Inc.” is hereby substituted therefor.
 
       3.    
Section 10 of the Plan is deleted in its entirety and the following is
substituted therefore:

 
     Section 10.          No Repricings.  Notwithstanding anything to the
contrary in this Plan, the purchase price of each share of Stock subject to an
outstanding option     granted under the Plan may not be decreased after the
date of grant nor may an outstanding option granted under the Plan be
surrendered to the Company as consideration for the grant of a new option with a
lower exercise price (except as otherwise provided in Section 11 hereof relating
to the adjustment of awards upon changes in capitalization of the Company).
 
          4.    Except as hereby amended, the Plan remains in full force and
effect.
 
 
 
 
 
 
20

--------------------------------------------------------------------------------


 
 
 
 
 
 
